Citation Nr: 0006272	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
April 1967.  

This case was previously before the Board of Veterans' 
Appeals (Board), in March 1996, on the issue of whether new 
and material evidence had been submitted to reopen the claim 
of service connection for an acquired psychiatric disorder.  
The Board found in the affirmative, and remanded the claim 
for further development.  The case has been returned to the 
Board for further appellate consideration.  

The record shows that in the course of this appeal the 
veteran applied for, and is currently in receipt of, VA 
pension benefits.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.
Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Inasmuch as the Board in March 1996 found that the veteran 
had submitted new and material evidence, and the claim 
reopened, the Board must now determine whether the claim is 
well-grounded.  

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Diagnosis of a chronic condition still requires medical nexus 
between the current condition and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3, (1999).



Factual Background

Service medical records show that when the veteran was seen 
for a condition not at issue in June 1965, it was recorded 
that he stated that he disliked service, but that his "life 
now was better than before (both parents alcoholic)."  In 
July 1965 it was noted that the veteran was having difficulty 
with his NCOIC (non-commissioned officer in charge), and did 
not like his job; however, he liked the Air Force.  It was 
noted that "TAT" persisted, and nervousness persisted.  
Librium was prescribed.  In August 1965 situational 
maladjustment was noted, along with excessive alcohol intake.  
The veteran was sent to reassignment section at Division 
Personnel to discuss possible change of duty.  

In November 1966 the veteran was seen for history of fatigue 
for 3 to 4 months.  It was noted that he had thoughts about 
"busting" someone.  He was a traffic controller at Base 
Operations, and said he was happy with his job.  The 
impression was anxiety-depression.  In mid-November 1966 the 
veteran was seen because of increasing anxiety tension and 
depression.  He was hospitalized for further evaluation with 
preliminary diagnosis of situational anxiety and depression, 
and passive aggressive personality.  

The hospital narrative summary noted the veteran stated that 
he felt tied-up inside and he was no longer able to handle 
his job or get along with people.  He felt depressed, had 
trouble sleeping, lacked interest in his job, had morbid 
thoughts, and had a very gloomy outlook for the future.  He 
came from a very unstable background, grew up in a broken 
home, and stated that he joined the Air Force to get away 
from his problems at home.  He had worked in the service as 
an air traffic coordinator.  He apparently had a very good 
record and had performed his duties adequately.  


While hospitalized the veteran was gradually able to 
verbalize more freely and release much of his pent up 
hostility.  Since he had made considerable improvement, had 
motivation to work out his problems, and showed signs of 
considerable potential for further military duty, he was 
transferred to a psychiatric hospital in late December 1966, 
for more intensive treatment.  The diagnoses were situational 
anxiety reaction, chronic, and passive-aggressive personality 
disorder, mild.  

The narrative summary from his hospitalization from December 
1966 to January 1967, noted under history of present illness, 
that the veteran stated that he joined the Air Force because 
of difficulties with his parents.  Initially he was happy 
with the Air Force but gradually he came to resent things 
about the service.  Over a period of time he developed a 
negative attitude towards everything.  He was aware that he 
was transferred for evaluation and treatment and that he knew 
pretty well why he felt the way he did and that he wanted to 
stay for treatment and then return to his job as an Air 
Traffic Controller.  A background on his personal and family 
history was given.  

It was noted that the veteran resented his mother for not 
being a better mother and providing him a real home.  After 
basic training he went to a tech school in Aerospace Ground 
Equipment, did not like that career field, and could not get 
along satisfactorily with his fellow airmen.  His first "ER' 
was submarginal, and he cross trained to an Air Operations 
Specialist, and subsequent "ER's" had been good to 
outstanding.  While hospitalized he received psychiatric 
evaluation and it was quite apparent that he had a long 
standing character behavior disorder and should not have been 
referred for evaluation.  It was recommended that he be 
returned to duty for administrative disposition as there was 
no evidence of mental illness.  The diagnosis was emotionally 
unstable personality, passive-aggressive type, chronic, 
marked, manifested by depression, irritability, difficulty 
adjusting, refusal to accept responsibility for his action, 
etc.  It was reported that his impairment was moderate for 
military duty, none for civilian pursuits.  

A psychiatric evaluation certificate, dated January 6, 1967, 
noted that after psychiatric evaluation the diagnosis was no 
disease found.  The veteran was described as emotionally 
unstable personality, passive-aggressive type, chronic, 
marked, manifested by depression, irritability, difficulty 
adjusting, refusal to accept responsibility for his action, 
etc.  "Stress, minimal routine military duty," was noted.  
His predisposition was severe, due to longstanding character-
behavior disorder, passive-aggressive type.  His impairment 
was moderate for military duty, none for civilian pursuits.  
It was further noted that it was important to note that 
"this does not constitute a diagnosis but is a standard 
personality description."  Individuals suffering from 
personality pattern disturbances should be afforded 
counseling in areas that reflect deficiencies and advised in 
the appropriate aspects of the dynamics of moral leadership 
program with an effort toward rehabilitation.  

A February 7, 1967 psychiatric evaluation of the veteran, by 
the base psychiatrist at Davis-Monthan Air Force Base, 
Arizona, noted the hospitalization at Davis-Monthan in 
November and December 1966, the definite evidence of a 
character disorder, and the transfer to Travis Air Force Base 
for further evaluation and treatment.  Evaluation at that 
time showed a diagnosis of passive-aggressive personality 
disorder.  On return to Davis Monthan, the veteran showed no 
significant change in his condition or his attitude towards 
his duties in the Air Force.  It was further recorded that 
since the veteran showed definite signs of a character 
disorder and he had shown no response to treatment to this 
point, it was recommended that he be separated from service.  

The veteran, in his original application for disability 
benefits in August 1970, noted a character and personality 
deficiency in service.  He applied for disability benefits 
again in December 1978, reporting emotional instability.  A 
VA consultation sheet dated in December 1978, noted 
complaints of a 2 week history of agitated depression with 
feelings of worthlessness, loss of control, suicidal ideation 
with near attempt, and violent outbursts and temper tantrums.  
Things had been going poorly for at least 2 years.  He denied 
drug or alcohol abuse, except occasionally.  

The veteran reported a history of being hospitalized in 
service for a "nervous condition," 4 years of college 
following service, and then in-patient/out-patient treatment 
for a "nervous condition" that sounded like agitated 
depression.  He then floated around for a year and a half, 
with hospitalization and treatment in Arizona.  After that he 
picked apples in Washington for two plus years.  The 
examination assessment was depression with anxiety, with 
situational factors; moderate suicidal ideation, poor social 
situation; and schizoid personality.  

When the veteran applied for disability benefits in November 
1980, he reported emotion instability, and being discharged 
from service for that reason.  The veteran was hospitalized 
at a VA medical facility in Tucson, Arizona, in November and 
December 1980, with depression and vague suicidal thoughts.  
His past medical history included treatment at Southern 
Arizona Mental Health Clinic.  

While hospitalized the veteran was not comfortable on the 
ward and only occasionally socialized with any of the other 
patients.  He expressed a desire to pursue a career in 
English or theater but his personality problems seem to be 
responsible for a less than aggressive pursuit of those 
goals.  It was felt that the veteran was very capable of 
finding his own employment and a place to stay but his 
attitude and his inability to get along with others severely 
hindered him.  MMPI (Minnesota Multiphasic Personality 
Inventory) testing revealed a passive aggressive personality.  
The veteran was upset at being discharged, and refused to 
take any of the medications that were prescribed for him.  

The veteran was admitted to a VA facility in Walla Walla, 
Washington, in March 1991, on referral from a CDTU outreach 
clinic.  While in the chemical dependence treatment unit 
(CDTU) he participated in the various programs and classes.  
He reported having 3 BA degrees, one in English from the 
University of Missouri; one in communications with emphasis 
in drama from the University of Arizona; and one in education 
from Eastern Washington University.  He denied any 
disciplinarian action in the military.  Treatment for anxiety 
and depression in Tucson, Arizona, in 1979, and Yakima Valley 
Memorial Hospital in 1989 was noted.  

When the veteran was released from the facility in April 
1991, the Axis I diagnoses were alcohol dependence; drug 
dependence (marijuana and cocaine); and anxiety and 
depression, per history, not currently active.  

The veteran in a statement in October 1991 provided a history 
of his training and problems in service, his attitude and 
behavior because of his military occupation, and the abusive 
response of his supervisors.  He eventually cross trained to 
Base Operations, which was a decent job, "but the damage had 
been done."  His anger and resentment stayed with him, he 
was extremely distrustful of his supervisors and unable to 
get along with co-workers.  He sought help and was 
hospitalized at his home base and transferred to a 
psychiatric ward at Travis Air Force Base (AFB).  

The veteran reported that upon return to Tucson from Travis, 
he was told he had a choice of being discharged as unfit for 
service or spending the rest of his enlistment as an orderly 
room runner.  Since discharge he had a history of 
unemployment, homelessness, bad relationships, and 
psychiatric/emotional problems.  He had been under outpatient 
care several times and hospitalized 3 times for emotional 
problems.  

The veteran felt his military experience, especially the 
harassment from his first job, and the "abruptness and 
insensitivity of my discharge, has left a profound negative 
impact on my life."  Since service he had been unable to get 
along with anyone, producing a sense of isolation and 
alienation.  He believed he was functional upon enlistment 
and the after effects of his military experience had 
prohibited him from having a stable productive life, 
especially in terms of employment due to low self-esteem, low 
self-worth, lack of confidence, and anger.  

In September 1991 the veteran entered a VA Domiciliary unit 
because of lack of psychosocial supports and homelessness.  
He reported his problems in service, and his discharge.  
Psychological services offered vocational testing, which the 
veteran declined.  Vocational rehabilitation evaluation noted 
that the veteran reported coming to the domiciliary for 
"direction and stability in life."  Ideally he would like 
to live in the country with "colors, quiet, birds, wind," 
and a "greenhouse with a million colors, and listen to jazz 
all day long."  

It was noted that the veteran had graduated from a VA alcohol 
treatment program in April 1991.  Records show that he first 
started drinking at age 16, and it became a problem in 1981-
82.  He first used cannabis in 1968-69, and last used it in 
March 1991.  Hallucinogenic use from 1970-71 to 1989 was 
reported.  

While in the domiciliary program, he received routine 
psychological testing in October 1991, including MMPI-2, and 
the diagnostic impression was rule out depression and 
characterological features; there was a definite history of 
alcohol dependency.  He was discharged from the domiciliary 
program in May 1992.  

Received in May 1992 were copies of records of private 
medical treatment for the veteran in 1970, 1971, 1973, and 
1974.  He apparently attended group therapy, and had 
diagnoses of depressive neurosis, and anxiety neurosis.  In a 
June 1970 record it was noted that he had problems in high 
school, his grades were poor, and he was expelled with 10 
weeks to go but was able to transfer to another school and 
graduate on time.  It was recorded that he had no friends in 
high school and did not participate in school activities, 
with the exception of baseball.  

The veteran, in his lengthy November 1993 substantive appeal, 
requested service connection for an acquired psychiatric 
disorder from the date of his discharge from service.  He 
felt that his entire record had to be reviewed and 
considered.  The veteran reported that the depression noted 
in service was the same depression disorder he had since 
service, and that the discharge diagnosis from Travis AFB was 
incorrect.  

Associated with the substantive appeal was a private 
psychological/psychiatric evaluation, dated in October 1992.  
The diagnoses for the veteran were dysthymic disorder, late 
onset, primary type, and alcohol dependence, in partial 
remission.  It was noted that psychological testing and 
clinical observation in group therapy and residential milieu 
while in a VA facility treatment program confirmed the 
diagnosis of dysthymic disorder.  

In hearing testimony, in April 1993, it was pointed out that 
the veteran had a diagnosis of situational depression in 
August 1965, and anxiety reaction in 1966-67.  Further, since 
service he had been diagnosed with depressive neurosis and 
dysthymic disorder, Transcript (T.) p. 1.  It was contended 
that the treatment the veteran received in service caused his 
breakdown, and that he should be service connected for 
anxiety and depression.  The veteran related his experiences 
in service, and how his depression developed, T. pp. 2-5.  He 
reported being treated for dysthymia, "a fancy word for 
chronic situational depression" since service, with the 
first treatment 4 years after service in Missouri.  He began 
seeking professional help about 1971, T. pp. 6 and 7.  He 
felt the prior denial of his claim included a couple of 
"fictious (sic) totally fabricated a psychiatric report used 
in the denial that does not exist and drug treatment that 
does not exist," T. pp. 8 and 9.  

The veteran was provided VA psychiatric examination in June 
1993.  He provided a brief background on his problem, noting 
being in an alcohol program in Walla Walla a year and half 
before, and he seemed to have anger over his experience in a 
domiciliary program in 1991 and 1992, describing it as a 
"totally worthless experience."  He was not derogatory 
about his ongoing monthly visits with a VA psychologist.  
Information on his family background was given, and he 
reported taking part in track and cross-country in high 
school, never being suspended from school, and having average 
grades.  

The veteran described his military experience, stating that 
while he did well in jobs for which he was cross-trained, he 
was not promoted, his supervisors then investigated his 
background and discovered his bad reports and his psychiatric 
hospitalization.  At that point everything changed and became 
"intolerable."  He was hospitalized a second time, and 
discharged in April 1967.  He described his life after 
service, including college, marriage, and drinking.  

The Axis I diagnoses were dysthymia, and alcohol dependence, 
in remission.  The Axis II diagnosis was personality 
disorder, not otherwise specified (NOS).  The examiner 
commented on the veteran's history, and noted that whether or 
not his present illness was connected to his military 
service, he could not say.  

"But the record indicates he has had periodic depression, 
anxiety, anhedonia, periodic hospitalizations, a history of 
drifting, and impairment in social and occupational 
functioning over a period of many years."

The veteran, in a VA Form 1-9, dated in February 1994, stated 
that the primary diagnosis of depression in service would 
indicate that it was not a symptom of the personality 
disorder also diagnosed.  He also asserted that in 25 years 
of psychiatric/psychological treatment/evaluation, "no 
reference is ever made again to the supposed personality 
disorder."  

In hearing testimony in November 1994, the veteran reported 
that the current dysthymia had started in service, and he 
disputed the interpretation that the depression diagnosed in 
service was the secondary and not the primary diagnosis.  His 
entire claim was based on depression with onset in service, 
T. pp. 2-3.  Further, he felt that any Axis II diagnosis of a 
personality disorder was not a primary diagnosis, and that 
dysthymia was a primary diagnosis, T. p. 4.  He reported 
being clean and sober since March 1991, T. p. 6.

The veteran was admitted to a VA domiciliary program in 
January 1994 for a "short-stay" because he was temporarily 
homeless and without psychological support.  He was 
discharged in March 1994, with Axis I diagnoses of adjustment 
disorder, with mixed emotional features; (provisional) 
dysthymia; alcohol dependence in remission; cannabis abuse, 
episodic; and polysubstance abuse, in remission.  

When hospitalized at a VA facility from June to September 
1996, following partial cystectomy days earlier in July, it 
was noted that he had no home to go following the surgery.  
He had adjustment problems in the nursing home care unit, was 
judged to be a danger to himself and was evaluated and 
transferred to a psychiatric ward.  He was later returned to 
the nursing care unit.  For a while he refused to take an 
antidepressant.  The diagnoses for the veteran included 
depression.  

The veteran was hospitalized at a VA medical facility from 
October 1996 to December 1996, with complaints of increased 
anxiety, difficulty sleeping, bad dreams about nursing home 
care, and rumination, intrusive thoughts about his cancer, 
and anger about the cancer diagnosis.  There was a history of 
THC (tetrahydrocannabinol), cocaine, and LSD (lysergide) use 
in the past, ceasing in 1991 except for cannabis which he 
last used in July 1996 to help with his appetite.  The Axis I 
diagnoses were major depressive disorder; adjustment reaction 
of adult life to the stress of his cancer; brief reactive 
psychosis; and alcohol dependence, in remission.  

The veteran was provided VA psychiatric examination in May 
1996.  There was review of the claims file, with particular 
attention directed to the current social survey as well as 
multiple psychiatric exams.  His military records were 
reviewed in detail where earlier psychiatric problems were 
clearly and concisely well-diagnosed.  There was recitation 
of the veteran's military and his psychiatric history.  His 
drug history was recounted, noting his use of marijuana when 
available.  The veteran related his work history, noting 5 
years of being a "hippie" while using his educational 
benefits for a BA degree.  He appeared to he happy during 
that time, drinking excessively, using drugs, and working in 
the theater.  He related that the only job he enjoyed lasted 
3 years making wind chimes.  

During mental status examination the veteran related feeling 
"nervous and edgy," and an incident at the Y where he spent 
a lot of time.  He didn't like the music being played, threw 
a temper tantrum, and threatened to trash the machine.  He 
appeared to be intelligent and psychiatrically conversant, 
knowing the current psychiatric phraseology quite well.  The 
Axis I diagnoses were alcohol dependence, apparently in 
remission; marijuana dependence, intermittent and continuous; 
and cocaine abuse, apparently in remission.  

The Axis II diagnosis was personality disorder, not otherwise 
specified (emotionally unstable personality with passive 
aggressive feature).  It was noted that the veteran 
represented a complicated diagnostic and administrative 
challenge.  

Fortunately if one goes back to his original military 
records, his personality disorder is clearly well-diagnosed, 
and he was discharged due to his personality disorder.  It 
was recorded that basically the veteran was best described as 
dysfunctional.  The examiner further noted that while he 
complained of various psychiatric moods, such as anger, 
anxiety, and depression, it was more accurate to describe him 
as emotionally labile, an individual who overreacts to minor 
day to day stresses.  People with this personality disorder 
pattern expect the world to adapt to them rather than them 
adapting to the real world.  This rigid inflexibility had 
resulted in his failure in the work place.  The examiner 
recorded that the veteran did not appear to have a service 
related psychiatric disorder.  

A social and industrial survey was also completed in May 
1996.  The veteran recounted his problems in service, noting 
2 different periods of hospitalization.  He was not sure of 
the exact conditions of his discharge.  He provided a 
detailed work history, treatment for depression related to 
his divorce, and subsequent hospitalizations.  It was noted 
that the veteran was arguing that his depression was separate 
from his personality disorder, and should be service 
connected.

In June 1996 the RO requested records from the Southern 
Arizona Mental Health Clinic, from 1974 to the present.  

The veteran, in a certified statement in September 1996, 
reported that to his knowledge VA had "all information," a 
complete record of his psychiatric history.  He had tried to 
secure the Southern Arizona records and was told that they 
were destroyed after 10 years.  He noted recent 
hospitalization at a VA facility from July to September 1996.  

The veteran was again provided VA psychiatric examination, by 
two physicians, in November 1996.  Material that was reviewed 
was set forth.  It was noted that the purpose of the review 
was to reconcile the May 1996 diagnosis of a personality 
disorder and substance abuse with the 1993 diagnosis of 
dysthymia.  The veteran's contention that the military 
discharge diagnosis of a personality disorder was in error, 
and should have been a diagnosis of a neurosis or other 
disorder, was noted.  

A background on the veteran was given.  It was noted that he 
had a somewhat difficult childhood, marked maladjustment in 
the military with a discharge for a personality disorder, and 
considerable difficulty with his life subsequent to military 
service.  The veteran's account of his military problems was 
given, and there was review of his evaluation at Travis, and 
separation.  The veteran also recounted his employment, 
education, and substance abuse since service.  On mental 
status examination he showed no evidence of psychosis, or 
organic brain syndrome.  His mood was a mixture of moderate 
anxiety and dysphoria.  His affect was appropriate to mood.  

After extensive review, discussion, and study of the veteran, 
it was opined that the diagnosis given in the Air Force in 
the 1960's was appropriate to that time and place.  It was 
further reported that:

"Individuals with personality disorders do 
experience unpleasant feeling when their 
personalities conflict with the environment so that 
the presence of some anxiety and/or depressive 
feelings would not have in themselves justified a 
major diagnosis.  Subsequent to service the veteran 
had considerable periods of maladjustment which 
involved, at least at times, depression.  The role 
of the ongoing alcohol abuse in this, however, 
cannot be discounted.  At best it may be surmised 
that he may have acquired dysthymia which is 
equivalent to an older diagnostic classification of 
'depressive neurosis'."

Acute periods of depression or anxiety, additionally, as in 
the present instance faced with his cancer diagnosis, was 
pointed out by the examiners.  Further, it was the opinion of 
the examiners that the events later in the veteran's life 
"are causally linked to the personality disorder he 
displayed while in active military duty, but rather acquired 
later in life and do not represent the evolution of an 
earlier disorder."  




The 1993 diagnosis of dysthymia may have been an appropriate 
view of the symptoms in the preceding two years, since a two 
year period is required for such a diagnosis.  Subsequent 
events, however, may have taken a different direction leading 
to the diagnoses below.

The Axis I diagnoses were major depressive disorder; alcohol 
abuse, in reported sustained remission; and cannabinoid 
abuse, in partial remission.  The Axis II diagnosis was 
personality disorder NOS (equivalent to earlier diagnosis of 
passive aggressive personality disorder).  

The veteran, in a letter submitted in November 1997, 
indicated that the lack of records from Western Missouri 
Mental Health, and Tucson, hurt his claim, as they showed 
continuity of symptomatology.  In regard to the recent 
diagnosis of major depression, and the diagnosis of 
dysthymia, the veteran felt that they both had a point of 
origin in the original diagnosis of depression in service.  
He also did not believe that the evaluation in service was 
sufficient to diagnose a personality disorder.  Attached to 
the letter was a copy of material noting Axis I and Axis II 
diagnoses.

In November 1997 the veteran submitted release of information 
forms for a St. Peters Hospital in Olympia, Washington, for 
treatment in January 1993, and Memorial Hospital, Yakima, 
Washington, in January 1989.

Received in May 1998 were copies of medical records for the 
veteran showing treatment at the Yakima Valley Memorial 
Hospital, in January 1989.  Those records show a diagnosis of 
major depressive episode, first.  He was sent to the hospital 
from a community mental health service, and it was noted that 
he was going through a divorce.  He reported no previous 
hospital admission for psychiatric reasons.  He was seeking 
help for depression.  

Received in April 1998 were copies of medical records for the 
veteran at St. Peters Hospital in January 1993.  He was sent 
to the facility from a mental health clinic because he was 
suicidal.  He complained of being depressed and suicidal over 
many things, in particular, living on the street.  It was 
noted that he had a history of chronic depression over a 4 
year period.  The final Axis I diagnoses were major 
depression, recurrent in partial remission; and alcohol and 
street drug abuse by history, clean and sober 3 years, and 
marijuana use by history and occasionally now.  

The veteran was provided psychiatric examination in August 
1998, in regard to his December 1997 pension claim.  A 
background on the veteran was given.  It was noted that he 
had been diagnosed as having major depression previously 
"but there is a strong elemental personality disorder 
also."  The Axis I diagnoses were history of major 
depression in partial remission; and personality disorder.


Analysis

The veteran contends that the depression reported in service 
represented a diagnosed psychiatric disorder, that such 
depression was not part of a personality disorder, that the 
diagnosis of a personality disorder in service is 
questionable, and that the diagnoses of a depression disorder 
post-service is in fact the same depression disorder reported 
in service.  However, these are mere allegations in support 
of his claim and they are not sufficient.  

The veteran must submit evidence in support of the claim that 
would make the claim is plausible.  The veteran's contentions 
alone do not make his claim plausible, as the determinant 
issue involves a question of medical diagnosis or medical 
causation, and competent medical evidence to the effect that 
the claim is plausible or possible is required to establish a 
well-grounded claim.  See Grottveit.


While the veteran is not always consistent in reporting his 
education, he does not report any medical training, and he 
has not submitted any medical evidence showing that the 
personality disorder diagnoses in service were erroneous, 
that the reported depression was not part of the personality 
disorder, that he had a depression disorder in service, or 
that any current depression disorder is related to service.  
The veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his claims of 
medical causation are of limited probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is clearly making 
an assertion that is beyond his capacity to make.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection is well-grounded when three 
elements are satisfied with competent evidence.  First, there 
must be competent medical evidence of a current disability.  
In this instance there are current diagnoses of a major 
depression disorder for the veteran, and for the purposes of 
this appeal, the first element is satisfied.  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service.  The 
problem in this regard is that a personality disorder is not 
a disease or disability for VA compensation benefit purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  The only psychiatric 
disorder diagnosed in service was a personality disorder.  

While the veteran asserts that the report of depression in 
service was a primary diagnosis of a depression disorder, and 
that the personality disorder diagnosis was faulty, the 
psychiatric evaluation in November 1996 affirmed the 
personality disorder diagnosis, and specifically noted that 
there was no diagnosis of distinct anxiety type neuroses or 
depressive neuroses.  In other words the veteran was not 
found to have an acquired psychiatric disorder in service.  
The veteran has offered no medical evidence to the contrary, 
and his opinion does not carry the weight of the medical 
opinion.  

The third element for a well-grounded claim is a nexus 
between the in-service injury or disease and the current 
disability.  As noted above, no acquired psychiatric disorder 
was demonstrated in service.  However, the appellant is not 
obligated to show that the claimed condition was present 
during service; a nexus between the current condition and 
service may be established with the showing of a direct 
relationship.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  

In other words, if the veteran has medical evidence of a 
relationship between the post-service major depression, and 
his military service, the third element would be satisfied.  
No such medical evidence has been submitted.  In fact it was 
opined in the November 1996 examination that the current 
major depression did not represent an evolution of the 
personality disorder displayed in service.  It was also 
reported that the depression noted in service was part of the 
personality disorder.  There is no competent medical evidence 
of any relationship between any post-service acquired 
psychiatric disorder, and any incident of the veteran's 
active military service.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation or diagnosis cannot constitute evidence 
to render a claim well grounded, and if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  The veteran's claim of service connection for 
an acquired psychiatric disorder is not well-grounded.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).

Because the veteran has not submitted a well grounded claim 
of service connection for a chronic acquired psychiatric 
disorder, VA is under no obligation to assist him in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The Board is cognizant, however, that the Court 
has held that VA may have ab obligation under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of evidence needed to 
complete a claim.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  The Court has held that section 5103(a) duty 
requires that, when a claimant identifies medical evidence 
that may complete an application but is not in the possession 
of VA, VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case,, the record shows that the veteran has identified no 
such evidence.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired psychiatric disorder is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

